  Case: 4:20-cv-00213-JAR Doc. #: 17 Filed: 10/21/20 Page: 1 of 31 PageID #: 182




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

JADA DAVIS-BEY,                                   )
                                                  )
                 Plaintiff,                       )
                                                  )
        V.                                        )           No. 4:20-cv-00213-JAR
                                                  )
BELLEFONTAINE NEIGHBORS                           )
POLICE DEPARTMENT, et al. ,                       )
                                                  )
                 Defendants.                      )

                                 MEMORANDUM AND ORDER

        This matter comes before the Court on the motion of self-represented litigant Jada Davis-

Bey for leave to commence this civil action without prepayment of the required filing fee. (Docket

No. 14). Having reviewed the motion, the Court finds that it should be granted. Additionally, for

the reasons discussed below, the Court will dismiss plaintiffs amended complaint for failure to

state a claim.

                                 Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted. To

state a claim, a plaintiff must demonstrate a plausible claim for relief, which is more than a "mere

possibility of misconduct." Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). " A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged." Id. at 678. Determining whether

a complaint states a plausible claim for relief is a context-specific task that requires the reviewing

court to draw upon judicial experience and common sense. Id. at 679. The court must "accept as

true the facts alleged, but not legal conclusions or threadbare recitals of the elements of a cause of
 Case: 4:20-cv-00213-JAR Doc. #: 17 Filed: 10/21/20 Page: 2 of 31 PageID #: 183




action, supported by mere conclusory statements." Barton v. Taber, 820 F.3d 958, 964 (8 th Cir.

2016). See also Brown v. Green Tree Servicing LLC, 820 F.3d 371 , 372-73 (8 th Cir. 2016) (stating

that court must accept factual allegations in complaint as true, but is not required to "accept as true

any legal conclusion couched as a factual allegation").

       When reviewing a pro se complaint under § 1915(e)(2), the Court must give it the benefit

of a liberal construction. Haines v. Kerner, 404 U.S. 519, 520 (1972). A "liberal construction"

means that if the essence of an allegation is discernible, the district court should construe the

plaintiffs complaint in a way that permits his or her claim to be considered within the proper legal

framework. Solomon v. Pe tray, 795 F .3d 777, 787 (8 th Cir. 2015). However, even pro se complaints

are required to allege facts which, if true, state a claim for relief as a matter of law. Martin v.

Aubuchon, 623 F.2d 1282, 1286 (8 th Cir. 1980). See also Stone v. Harry, 364 F.3d 912, 914-15 (8 th

Cir. 2004) (stating that federal courts are not required to "assume facts that are not alleged, just

because an additional factual allegation would have formed a stronger complaint"). In addition,

affording a pro se complaint the benefit of a liberal construction does not mean that procedural

rules in ordinary civil litigation must be interpreted so as to excuse mistakes by those who proceed

without counsel. See McNeil v. United States, 508 U.S . 106, 113 (1993).

                                            Background

       Plaintiff is a self-represented litigant who filed a civil action with this Court on February

6, 2020. (Docket No. 1). The original complaint named fourteen separate defendants. Along with

the complaint, plaintiff filed a motion for leave to proceed in forma pauperis and a motion for

appointment of counsel. (Docket No. 2; Docket No. 3). The motion for leave to proceed in forma

pauperis was on a Court-provided form, but plaintiff answered all the required financial questions

with the phrase: "Private Information." The motion for appointment of counsel was also on a Court



                                                   2
 Case: 4:20-cv-00213-JAR Doc. #: 17 Filed: 10/21/20 Page: 3 of 31 PageID #: 184




form. However, the form had been altered to read: "[Plaintiff] hereby reserve[ s] the right to appoint

my own consul." Both motions were signed, and both included a red fingerprint.

       On February 18, 2020, plaintiff submitted a number of exhibits, including medical records,

a rental agreement from Grand Slam Storage Center, and a lengthy document titled "Unified

United States Common Law Grand Jury," which purported to be a writ of mandamus directed at

all county sheriffs. (Docket No. 5).

        Subsequently, plaintiff filed four separate documents with the Court on March 9, 2020.

First, there was a civil complaint form titled "Amended Claim." (Docket No. 7). This appeared to

be the same document filed as Docket No. 1, with the exception that on the caption page, plaintiff

had written "Amended Claim" and scratched out the word " Complaint," replacing it with "Claim."

Second, there was another motion to appoint counsel on a Court-provided form. (Docket No. 8).

Once again, p laintiff had altered the form motion so that it read: " [Plaintiff] hereby reserve[ s] the

right to appoint my own consul." Plaintiff also filed a second motion for leave to proceed in forma

pauperis. (Docket No. 9). As before, plaintiff responded to all the financial questions by writing

"Private Information." Finally, plaintiff sent in another packet of exhibits, including a Grand Slam

Storage Center rental agreement, a Bellefontaine Neighbors Police Department Incident Report,

and handwritten notes. (Docket No. 10).

       On July 23, 2020, the Court denied plaintiffs motions for leave to proceed in forma

pauperis because plaintiff had not provided any of the financial information required to determine

indigency. (Docket No. 12). The Court further determined that plaintiffs complaint was subject

to dismissal because she had not provided "a short and plain statement of the claim showing" that

she was entitled to relief. See Fed. R. Civ. P. 8(a)(2). Since plaintiff was a self-represented litigant,

the Court gave her the opportunity to file an amended complaint, and provided instructions on how



                                                   3
 Case: 4:20-cv-00213-JAR Doc. #: 17 Filed: 10/21/20 Page: 4 of 31 PageID #: 185




to do so. The Court also directed plaintiff to either file an appropriate motion for leave to proceed

in forma pauperis, or to pay the required filing fee. Plaintiff was given thirty days in which to

comply.

        On August 5, 2020, plaintiff submitted an amended complaint (Docket No. 13) and a

motion for leave to proceed in forma pauperis (Docket No. 14).

                          Motion for Leave to Proceed in Forma Pauperis

        As noted above, plaintiffs initial motions for leave to proceed in forma pauperis were

denied because plaintiff did not provide any of the required information. Specifically, she

answered the questions in the form motion by stating "Private Information." In ordering plaintiff

to either provide an appropriate motion or pay the filing fee, the Court noted that in forma pauperis

status is a matter of privilege, not of right. Williams v. McKenzie, 834 F.2d 152, 154 (8 th Cir. 1987).

To enjoy the statute's benefits, a plaintiff has to demonstrate that, because of her poverty, she

cannot pay for the litigation costs and still be able to provide for the necessities of life. See Adkins

v. E.l DuPont de Nemours & Co., 335 U.S. 331 , 339 (1948). The determination of whether to

grant or deny in forma pauperis status under § 1915 is within the sound discretion of the trial court.

Lee v. McDonald's Corp. , 231 F.3d 456, 458 (8 th Cir. 2000).

        In the instant motion, plaintiff has answered the relevant financial questions. She has also

signed the motion. Having reviewed the information presented by plaintiff, the Court finds that the

motion for leave to proceed in forma pauperis should be granted.

                                        The Amended Complaint

        Plaintiffs amended complaint lists sixteen separate defendants: 1 (1) Bellefontaine

Neighbors Police Department; (2) Bud Feldt; (3) Jeffers; (4) Lalumanier; (5) Rea; (6) Rayford; (7)


1
  The Court notes that plaintiff actually lists seventeen defendants . However, Unknown Officer Bud and Bud Feldt
appear to be references to the same person, and will be treated as such.

                                                       4
 Case: 4:20-cv-00213-JAR Doc. #: 17 Filed: 10/21/20 Page: 5 of 31 PageID #: 186




Neff; (8) Spieler; (9) Sheriff Jim Buckles; (10) Laumeier; (11) Dispatch Unit Number 6D13; (12)

St. Louis County Government; (13) City of Bellefontaine Neighbors Government; (14) St. Louis

County Sheriffs Office; (15) Prosecutor William Clark; and (16) Lake brink. (Docket No. 13 at 2-

5, 9-10).

         Plaintiff asserts that the Court has federal question jurisdiction pursuant to Article 20 and

21 of the Treaty of Amity and Commerce of 1787 between the United States and the Moroccan

Empire; 18 U.S.C. § 241; 2 and 18 U.S .C. § 242. 3 (Docket No. 13 at 6). She further states that the

Court has diversity jurisdiction because she is a citizen of "Morocco, Moroccan Empire [Ancient]

Amexem."

         Due to the conclusory nature of the pleadings, as well as plaintiffs idiosyncratic

descriptions of the defendants, such as labeling certain individuals as "policy enforcer[s]," the

"Statement of Claim" can be difficult to comprehend. To the best of the Court's understanding,

however, plaintiffs amended complaint arises from an incident on September 9, 2019, when

plaintiff was removed from the premises at 9631 Cutler Drive by law enforcement officers

pursuant to an eviction order issued by the Circuit Court of St. Louis County .4




2
  18 U.S.C. § 241 is a criminal statute making it illegal for two or more persons to conspire to injure, oppress, threaten ,
or intimidate any person in the free exercise of their constitutional rights.
3
  18 U.S.C. § 242 is a criminal statute making it illegal for a person acting under color of state law to deprive another
of their constitutional rights.
4
  The underlying state court action is St. Louis Angel Enterprises, LLC v. Davis, No. 19SL-AC 18412 (21 st Jud. Cir. ,
St. Louis County). The Court reviewed this case on Case.net, Missouri ' s online case management system, and takes
judicial notice of this public record. See l evy v. Ohl, 477 F.3d 988, 991 (8 th Cir. 2007) (explaining that district court
may take judicial notice of public state records); and Stutzka v. McCarville, 420 F.3d 757, 760 n.2 (8 th Cir. 2005)
(stating that courts " may take judicial notice of judicial opinions and public records"). According to this review, St.
Louis Angel Enterprises, LLC, sued plaintiff for unlawful detainer of property located at 9631 Cutler Drive in St.
Louis, Missouri. The matter went to trial on August 13 , 2019, and the circuit court entered judgment on August 16,
2019, in favor of St. Louis Angel Enterprises, LLC. In the judgment, the circuit court determined that plaintiff had
broken into the home at 9631 Cutler Drive and occupied " the premises without a lease or occupancy permit." The
circuit court issued an execution in unlawful detainer for possession of the premises. The sheriff's return notes that
plaintiff was evicted on September 9, 2019, the date on which plaintiff alleges her rights were violated.

                                                             5
    Case: 4:20-cv-00213-JAR Doc. #: 17 Filed: 10/21/20 Page: 6 of 31 PageID #: 187




         Plaintiff begins her "Statement of Claim" by alleging that on September 9, 2019, at

approximately 10:58 a.m., the Bellefontaine Neighbors Police Department "failed to supervise

their employees when a false, fraudulent, [fictitious] police report was issued for a stolen firearm."

(Docket No. 13 at 11 ). She further states that the Bellefontaine Neighbors Police Department fai led

to prevent its employees from using its equipment to "create ... said instrument, in concert with all

of the other named defendant(s)." Plaintiff also asserts that Sheriff Buckles "had no [lawful] reason

to knock on [her] door," and that the Bellefontaine Neighbors Police Department failed to

supervise "Policy Enforcement Officer Rayford from acting in concert with a[ n] unknown

European" who knocked on plaintiffs door, grabbed her wrists, pulled her over the threshold,

secured her wrists, and took a .38 caliber handgun from her holster. (Docket No. 13 at 12).

         With regard to Bud Feldt, 5 plaintiff states that Deputy Feldt acted "in concert with the

Bellefontaine Police Department [and] called in a false police report and made false statement(s)"

regarding a stolen firearm. (Docket No. 13 at 12, 19). Plaintiff states that Deputy Feldt did this to

give Sheriff Buckles "a lawful excuse to remove the plaintiff from her home." (Docket No. 13 at

12). She further contends that Deputy Feldt acted in concert with Judge Robert Heggie in two

separate civil actions filed against her,6 and also acted in concert with the other defendants to harm

her reputation, "defame her character," physically injure her, and dispossess her of her firearms

and her home. (Docket No. 13 at 12, 19).




5 As noted above, in footnote 1, plaintiff has listed two different defendants named Bud. Both appear to refer to a
single person, Sheriff's Deputy Bud Feldt. The Court w ill treat the references to Bud as pertaining to a single person .
6
  One of those cases is the aforementioned civil action regarding an unlawful detainer filed by St. Louis Angel
Enterprises, LLC, concerning the premises at 9631 Cutler Drive, where the events of the amended complaint took
place. See St. Louis Angel Enterprises, LLC v. Davis, No. l 9SL-AC I 841 2 (2 1st Jud. Cir., St. Louis County). The
second case involved an action by The Groves Townhom es and Apartments to recover possess ion of the premises at
3 190 0 Santiago Drive in Florissant, Missouri . See The Groves Townhomes and Apartments v. Davis, No. l 9SL-
AC l 9388 (21 st Jud . Cir., St. Louis County). A consent judgment was entered on behalf of The Groves Townhomes
and Apartments by Judge Heggie on August 13, 20 19 .

                                                           6
 Case: 4:20-cv-00213-JAR Doc. #: 17 Filed: 10/21/20 Page: 7 of 31 PageID #: 188




       As to defendant Jeffers, plaintiff alleges that "Policy Enforcer Jeffers did remove [her]

high-point rifle from [her] home without [her] permission or consent." (Docket No. 13 at 13 ). This

occurred on September 9, 2019 at approximately 12:00 p.m.

       With regard to Lalumanier and Rea, plaintiff accuses both of trespassing on her property

on September 9, 2019. Both are also alleged to have acted in concert with the other defendants "in

a conspiracy to intimidate, [harass], threaten, assault, defame, libel, and slander [her]."

       With regard to Rayford, plaintiff states that Rayford twisted her handcuffs, causing her

pain. She further alleges that Rayford "continued to twist the cuffs and used the handcuffs to lift

the plaintiffs body off the ground" in order to carry her in a "U shape to the patrol car."

       Similarly, plaintiff alleges that "Policy Enforcer Neff" pushed "plaintiffs left arm up in

between the plaintiffs shoulder blades[,] which forced the plaintiff forward/to bend over." (Docket

No. 13 at 14). This caused "plaintiffs breasts to fall out of [her] Calvin Klein sports bra."

Subsequently, Neff lifted plaintiff by her left wrist while assisting Rayford to carry her across the

street to a patrol car. During this time, plaintiff states that she was in a "horseshoe position," which

caused pain to her wrists, lower back, buttocks, both legs, shoulder blades, and neck. Plaintiff

states that she was unable to walk after being "assaulted," and that the Bellefontaine Neighbors

Police Department called an ambulance for her.

       As to defendant Spieler, plaintiff states that on September 9, 2019, Spieler acted "in concert

with the other defendants" to "trespass on to the plaintiffs property to intimidate, [harass] ,

threaten, defame, libel, [and] slander [her] ." Plaintiff also contends that Spieler approved of the

false police report generated by Deputy Feldt.

        With regard to Sheriff Buckles, plaintiff alleges that Buckles "knew he did not receive a

lawful [ejectment order] from the court of Robert M. Heggie." (Docket No. 13 at 15). Plaintiff



                                                   7
    Case: 4:20-cv-00213-JAR Doc. #: 17 Filed: 10/21/20 Page: 8 of 31 PageID #: 189




further complains that the "Execution in Unlawful Detainer for Possession of Premises" issued by

the Circuit Court did not contain Sheriff Buckles' signature and lacks a "date issued." She contends

that these actions demonstrate "a conspiracy to remove the plaintiff from her property on 9-9-

2019." Plaintiff also states that Sheriff Buckles' failure to supervise his employees led to numerous

harms being suffered by plaintiff, including assault, slander, defamation, dispossession of her

home, emotional suffering, public humiliation, and false imprisonment.

         As to Laumeier, plaintiff states that Laumeier acted in concert with other defendants by

approving an incident report on September 13, 2019. (Docket No. 13 at 16). Plaintiff insists that

this incident report is "false, [fictitious], and fraudulent. " She further asserts that Laumeier acted

"in concert" with the other defendants when he approved the false police report, purportedly "to

aid Robert M. Heggie [to] eject and evict the plaintiff." Additionally, she states that Judge Heggie

could not lawfully evict her from the property at 9631 Cutler Drive in an " in rem jurisdiction." 7

         With regard to Dispatch Unit Number 6D13 , Dispatch Patrol, plaintiff alleges that this

defendant "participated in a conspiracy" to assault plaintiff and trespass on her property. (Docket

No. 13 at 17). According to plaintiff, Dispatch Unit Number 6D13 became part of this conspiracy

by "forwarding a false, [fictitious], fraudulent police report from Bud on 9-9-2019 .. .to Policy

Enforcer .. .Neff. "

         With regard to the St. Louis County Government, plaintiff contends that St. Louis County

failed "to supervise its employees on 9-9-2019 and 9-13-2019," which "caused plaintiff to be



7
  In her motion for leave to proceed in forma pauperi s (Docket No. 14), plaintiff states that she is in possession of the
"allodial land title to 9631 Cutler Drive." This mention of allodial land title refers to a type of claim advanced by
litigants who bel ieve that the concept of allodial titl e can be used "to prevent foreclosure, the taking of property by
eminent domain , or the acquiring of property by tax sale deeds." Chermak v. Carter, 2014 WL 6815797 , at *7 (W.D.
Ark. 2014). However, the " concept of allodial title to land is an archaic concept not recognized in modem United
States law for property ownership by individuals." United States v. Manke, 201 2 WL I 898757, at *6 (W.D. Mo. 2012).
It is thus clear that with regard to the claims in the amended complaint, plaintiff believed she had superior title to the
property at 9631 Cutler Drive, though the Circuit Court of St. Louis County rul ed otherwi se.

                                                            8
 Case: 4:20-cv-00213-JAR Doc. #: 17 Filed: 10/21/20 Page: 9 of 31 PageID #: 190




falsely accused of a felonious crime," as well as be slandered, libeled, and defamed. She further

states that St. Louis County failed to prevent its "employees from creating [a] false, [fictitious] ,

fraudulent document from a governmental entity."

       Likewise, plaintiff accuses the City of Bellefontaine Neighbors Government of failing "to

supervise its employees on 9-9-2019 at and around 10:58 a.m. when defendant[' ]s employees acted

in concert to create and distribute a false, [fictitious], fraudulent police report of a stolen firearm

from Bud." This led to Bellefontaine Neighbors employees coming to 9631 Cutler Drive and

allegedly assaulting plaintiff by handcuffing her and carrying her in "a horse-shoe fashion. "

       As to Prosecutor Clark, plaintiff alleges that Clark acted in concert with the other

defendants by agreeing to prosecute plaintiff based on a "false, [fictitious], fraudulent . ..police

report." (Docket No. 13 at 18). She further states that Prosecutor Clark "used government

equipment" to create and issue a false incident report.

       Finally, plaintiff states that defendant Lakebrink followed her on December 3, 2019, after

she had gone to the Bellefontaine Neighbors Police Department to pick up a copy of the September

9, 2019 incident report. After plaintiff arrived at the Grand Slam Storage Facility, Lakebrink

allegedly came up to her window and shouted, "Now you going to the big boys jail." Meanwhile,

Rayford issued plaintiff "five additional citations," which she believes is indicative of an attempted

"kidnapping."

       As a result of these incidents, plaintiff is seeking $200,000,000 in United States dollars or

gold francs. (Docket No. 13 at 10). She also demands title to various properties, and seeks to have

the "de facto government(s) shut down all operations in Missouri." Finally, she requests that the

bank accounts of all defendants be frozen, and that they be criminally prosecuted.




                                                   9
Case: 4:20-cv-00213-JAR Doc. #: 17 Filed: 10/21/20 Page: 10 of 31 PageID #: 191




                                             Jurisdiction

        Subject matter jurisdiction refers to a court' s power to decide a certain class of cases.

LeMay v. U S Postal Serv., 450 F.3d 797, 799 (8 th Cir. 2006). "Federal courts are not courts of

general jurisdiction; they have only the power that is authorized by Article III of the Constitution

and the statutes enacted by Congress pursuant thereto." Bender v. Williamsport Area Sch. Dist.,

475 U.S. 534, 541 (1986). See also Gunn v. Minton , 568 U.S. 251 , 256 (2013) ("Federal courts are

courts of limited jurisdiction, possessing only that power authorized by Constitution and statute").

The presence of subject matter jurisdiction is a threshold requirement that must be assured in every

federal case. Kronholm v. Fed. Deposit Ins. Corp., 915 F.2d 1171 , 1174 (8 th Cir. 1990). See also

Sanders v. Clemco Indus., 823 F .2d 214, 216 (8 th Cir. 1987) ("The threshold requirement in every
    .                      .
federal case is jurisdiction and we have admonished the district court to be attentive to a

satisfaction of jurisdictional requirements in all cases"). As such, the issue of subject matter

jurisdiction may be raised at any time, by any party or the court. Gray v. City of Valley Park, Mo.,

567 F.3d 976, 982 (8 th Cir. 2009).

        Federal courts have subject matter jurisdiction over both federal question cases and

diversity of citizenship cases. See Auto-Owners Ins. Co. v. Tribal Court of Spirit Lake Indian

Reservation, 495 F .3d 1017, 1020 (8 th Cir. 2007) (finding that subject matter jurisdiction is lacking

if neither diversity of citizenship nor federal question jurisdiction applies); Mclaurin v. Prater, 30

F.3d 982, 984-85 (8 th Cir. 1994) (noting that Congress has directed that district courts shall have

jurisdiction in both federal question and diversity cases). The burden of proving subject matter

jurisdiction belongs to the plaintiff. VS Ltd. P 'ship v. Dep 't of Haus. & Urban Dev., 235 F.3d

1109, 1112 (8 th Cir. 2000). In this case, plaintiff asserts the existence of both diversity jurisdiction

and federal question jurisdiction.



                                                   10
Case: 4:20-cv-00213-JAR Doc. #: 17 Filed: 10/21/20 Page: 11 of 31 PageID #: 192




   A. Diversity Jurisdiction

       "Under 28 U.S.C. § 1332(a), district courts have original diversity jurisdiction over civil

actions when the matter in controversy exceeds $75 ,000, without considering interest and costs,

and when the citizenship of each plaintiff is different from the citizenship of each defendant." Ryan

ex rel. Ryan v. Schneider Nat. Carriers, Inc., 263 F .3d 816, 819 (8 th Cir. 2001 ). With regard to the

amount in controversy, a complaint making a good faith allegation of the jurisdictional amount is

sufficient to confer jurisdiction. Scottsdale Ins. Co. v. Universal Crop Prof. All., LLC, 620 F.3d

926, 931 (8 th Cir. 2010). However, a "complaint will be dismissed if it appears to a legal certainty

that the claim is really for less than the jurisdictional amount." Id. See also Kopp v. Kopp, 280 F.3d

883 , 884 (8 th Cir. 2002). "The legal certainty standard is met where the legal impossibility of

recovery is so certain as virtually to negative the plaintiffs good faith in asserting the claim."

Peterson v. The Travelers Indem. Co., 867 F.3d 992, 995 (8 th Cir. 2017).

       With regard to diversity of the parties, " [c ]omplete diversity of citizenship exists where no

defendant holds citizenship in the same state where any plaintiff holds citizenship." OnePoint

Solutions, LLC v. Borchert, 486 F.3d 342, 346 (8 th Cir. 2007). Diversity jurisdiction requires that

the parties be citizens of different states, not merely residents. Sanders, 823 F.2d at 216. For

purposes of diversity, state citizenship requires an individual ' s physical presence in the state

coupled with an indefinite intention there to remain. Blakemore v. Missouri Pac. R.R. Co., 789

F.2d 616, 618 (8 th Cir. 1986).

       Here, plaintiff has asserted damages in excess of the jurisdictional threshold. However, she

has not demonstrated diversity of the parties. All of the named defendants are located in or live in

Missouri. Plaintiff herself has provided a Missouri home address in filings with this Court.




                                                  11
Case: 4:20-cv-00213-JAR Doc. #: 17 Filed: 10/21/20 Page: 12 of 31 PageID #: 193




Moreover, the substance of her amended complaint is her contention that defendants wrongfully

evicted her from her "home" at 9631 Cutler Drive, Bellefontaine Neighbors, Missouri.

       Despite acknowledging her home as being located in Missouri, plaintiff nevertheless

asserts that she is a citizen of "Morocco, Moroccan Empire [Ancient] Amexem." However, this is

not sufficient to establish diversity. That is, plaintiff provides no indication that she is actually a

citizen of a foreign nation. Rather, as she makes clear in a supplemental filing, she has identified

herself as a "[M]oorish [A]merican national." (Docket No. 15 at 4). Though plaintiff is attempting

to confer sovereignty upon herself, the effort is unavailing. See Allah El v. Avesta Homes, LLC,

520 Fed. Appx. 806, 809 (11 th Cir. 2013) (rejecting claim that plaintiffs' status as Moorish

Nationals rendered them diverse from defendants for purposes of jurisdiction); Bey v. United States

Legislature, 2017 WL 6611052, at *2 (S .D. N.Y. 2017) (stating that plaintiffs "purported status

as a ... Moorish-American does not create diversity jurisdiction where all parties are domiciled in

the same state"); and Henderson v. Phelps County Jail, 2013 WL 5651395, at *1 (E.D. Mo. 2013)

(stating that the United States has not recognized the Moorish Nation as a sovereign state).

       Because plaintiff has not carried her burden of establishing diversity between the parties,

the Court cannot exercise jurisdiction on this basis. As such, plaintiff must establish jurisdiction

based on a federal question.

   B. Federal Question Jurisdiction

       Federal question jurisdiction gives district courts "original jurisdiction over civil actions

arising under the Constitution, laws, or treaties of the United States." Griffioen v. Cedar Rapids &

Iowa City Ry. Co., 785 F.3d 1182, 1188 (8 th Cir. 2015). See also 28 U.S.C. § 1331. Whether a

claim arises under federal law is determined by reference to the "well-pleaded complaint." Great

Lakes Gas Transmission Ltd. P 'ship v. Essar Steel Minn. LLC, 843 F.3d 325, 329 (8 th Cir. 2016).



                                                  12
 Case: 4:20-cv-00213-JAR Doc. #: 17 Filed: 10/21/20 Page: 13 of 31 PageID #: 194




The well-pleaded complaint rule provides that jurisdiction exists only when a federal question is

presented on the face of a plaintiff's properly pleaded complaint. Markham v. Wertin, 861 F.3d

748, 754 (8 th Cir. 2017). See also Thomas v. United Steelworkers Local 1938, 743 F.3d 1134,

1139 (8 th Cir. 2014) ("Under the well-pleaded complaint rule, a federal question must exist on the

face of the plaintiff's properly pleaded complaint in order to establish federal question subject

matter jurisdiction").

        Plaintiff's complaint must establish "either that federal law creates the cause of action or

-that the plaintiff's right to relief necessarily depends on the resolution of a substantial question of

federal law." Williams v. Ragnone, 14 7 F.3d 700, 702 (8 th Cir. 1998). See also Northwest South

Dakota Production Credit Ass 'n v. Smith, 784 F.2d 323, 325 (8 th Cir. 1986) (stating that "[a] non-

frivolous claim of a right or remedy under a federal statute is sufficient to invoke federal question

jurisdiction"). "If the asserted basis of federal jurisdiction is patently meritless, then dismissal for

lack of jurisdiction is appropriate." Biscanin v. Merrill Lynch & Co. , Inc., 407 F.3d 905, 907 (8 th

Cir. 2005).

        Plaintiff asserts several potential sources of federal question jurisdiction, to wit: Article 20

and 21 of the Treaty of Amity and Commerce of 1787; 18 U.S.C. § 241; and 18 U.S.C. § 242.

None of these, however, present a proper jurisdictional basis.

        With regard to the Treaty of Amity and Commerce of 1787, the Court notes that plaintiff

is referring to one of the Barbary Treaties, executed in the years 1795-1836, "between the United

States and [the] semi-autonomous North African city-states of Algiers, Tunis, and Tripoli, and the

Sultanate of Morocco." El Ameen Bey v. Stumpf, 825 F. Supp.2d 537, 538 (D. N.J. 2011). These

treaties were a response to rampant piracy in the waters off North Africa during the 15 th to 18 th

centuries. Murakush Caliphate of Amexem Inc. v. New Jersey, 790 F. Supp.2d 241, 260 n.16 (D.



                                                   13
Case: 4:20-cv-00213-JAR Doc. #: 17 Filed: 10/21/20 Page: 14 of 31 PageID #: 195




N.J. 2011). Because of the substance of these treaties, a litigant' s reliance on them "for the

purposes of a civil suit raising claims based on ... events that occurred within what is the United

States' geographical territory is facially fri volous." El Ameen Bey, 825 F. Supp. 2d at 558. In other

words, the Treaty of Amity and Commerce of 1787 does not give this Court federal question

subject matter jurisdiction over this action. See Knight v. Chatelain, 2019 WL 2464789 (D. Neb.

2019). See also Ali v. Scotia Grp. Mgmt. LLC, 2018 WL 3729742, at *4 (D. Ariz. 2018) (stating

that no federal question jurisdiction existed for claim brought by a "Moorish American" under

Treaty with Morocco); and Wiley v. South Carolina, 2018 WL 1998994, at *2 (D. S.C. 2018)

(same).

          With regard to 18 U.S.C. § 241 and 242, neither statute provides a jurisdictional basis

because neither statute gives plaintiff a private right of action. " [T]he fact that a statute has been

violated and some person harmed does not automatically give rise to a private cause of action in

favor of that person." Touche Ross & Co. v. Redington , 442 U.S. 560, 568 (1979). Rather, like

substantive federal law itself, a private right of action to enforce a federal law must be created by

Congress. Alexander v. Sandoval, 532 U.S. 275, 286 (2001). To that end, a criminal statute may

provide an implied right of action if Congress intended to do so in enacting the statute. Wisdom v.

First Midwest Bank, of Poplar Bluff, 167 F.3d 402, 407 (8 th Cir. 1999). The "ultimate issue" of

this analysis is the intent of Congress, and "unless this congressional intent can be inferred from

the language of the statute, the statutory structure, or some other source, the essential predicate for

implication of a private remedy simply does not exist." Thompson v. Thompson, 484 U.S. 174, 179

(1988).

          The two statutes cited by plaintiff are both criminal statues, neither of which by their terms

or structure provides a private right of action. See US. v. Wadena , 152 F.3d 831 , 846 (8 th Cir.



                                                    14
Case: 4:20-cv-00213-JAR Doc. #: 17 Filed: 10/21/20 Page: 15 of 31 PageID #: 196




1998) ("Courts have repeatedly held that there is no private right of action under [18 U.S.C.] §

241, even though the statute allows federal authorities to pursue criminal charges"); Cok v.

Cosentino, 876 F.2d 1, 2 (1 st Cir. 1989) (stating that only a United States prosecutor can bring a

complaint under 18 U.S.C. §§ 241-242, and that the "statutes do not give rise to a civil action for

damages"); Storm-Eggink v. Gottfried, 409 Fed. Appx. 426, 427 (2 nd Cir. 2011) (stating that

"nothing in the language or structure of [ 18 U.S.C.] § 241 suggests that Congress intended to create

a private right of action"); Robinson v. Overseas Military Sales Corp., 21 F .3d 502, 511 (2 nd Cir.

1994) (stating that 18 U.S .C. § 242 is a criminal statute that does not provide a private right of

action) ; Davis v. Norwood, 614 Fed. Appx. 602, 605 (3 rd Cir. 2015) (stating "that 18 U.S.C. § 242,

which criminalizes the deprivation of rights under color of law, does not provide a private right of

action"); and Brown v. Express Scripts, 2018 WL 1295482, at *2 (E.D. Mo. 2018) (dismissing

plaintiffs claim brought under 18 U.S.C. § 242 because plaintiff had no private right of action).

       Despite the fact that federal question jurisdiction does not rest on the foundations proposed

by plaintiff, the Court notes that in citing 18 U.S .C. § 242, plaintiff references the deprivation of

her "constitutional rights under color of law." The civil analogue of this language appears in 42

U.S.C. § 1983, which is meant "to deter state actors from using the badge of their authority to

deprive individuals of their federally guaranteed rights." See Johnson v. Douglas Cty. Med. Dep 't,

725 F.3d 825 , 828 (8 th Cir. 2013). A claim brought pursuant to 42 U.S.C. § 1983 "arises under

federal law and will support federal-question jurisdiction pursuant to § 1331." Convent Corp. v.

City ofNorth Little Rock, Ark. , 784 F.3d 479, 483 (8 th Cir. 2015). The Court will therefore construe

plaintiffs action as arising pursuant to 42 U .S.C. § 1983, and will review it accordingly.




                                                  15
Case: 4:20-cv-00213-JAR Doc. #: 17 Filed: 10/21/20 Page: 16 of 31 PageID #: 197




                                             Discussion

       Plaintiff is a self-represented litigant who has filed a civil action that the Court has

construed as arising under 42 U.S.C. § 1983. For the reasons discussed below, the case must be

dismissed without prejudice for failure to state a § 1983 claim.

   A. Claims Against St. Louis County and Bellefontaine Neighbors

       Plaintiff has named both St. Louis County and the City of Bellefontaine Neighbors as

defendants. Local governing bodies such as St. Louis County and Bellefontaine Neighbors can be

sued directly under 42 U.S.C. § 1983. See Monell v. Dep 't ofSoc. Servs. of City ofNew York, 436

U.S. 658, 690 (1978). In order to prevail on this type of claim, the plaintiff must establish the

governmental entity' s liability for the alleged conduct. Kelly v. City of Omaha, Ne b., 813 F.3d

1070, 1075 (8 th Cir. 2016). Such liability may attach if the constitutional violation "resulted from

(1) an official municipal policy, (2) an unofficial custom, or (3) a deliberately indifferent failure

to train or supervise." Mick v. Raines, 883 F.3d 1075, 1079 (8 th Cir. 2018). See also Marsh v.

Phelps Cty., 902 F.3d 745, 751 (8 th Cir. 2018) (recognizing "claims challenging an unconstitutional

policy or custom, or those based on a theory of inadequate training, which is an extension of the

same"). Thus, there are three ways in which plaintiff can prove the liability of either St. Louis

County or Bellefontaine Neighbors.

       First, plaintiff can show the existence of an unconstitutional policy. "Policy" refers to

"official policy, a deliberate· choice of a guiding principle or procedure made by the municipal

official who has final authority regarding such matters." Corwin v. City ofIndependence, Mo., 829

F.3d 695, 700 (8th Cir. 2016). See also Russell v. Hennepin Cty., 420 F.3d 841 , 847 (8 th Cir. 2005).

For a policy that is unconstitutional on its face, a plaintiff needs no other evidence than a statement

of the policy and its exercise. Szabla v. City of Brooklyn, Minn. , 486 F.3d 385 , 389 (8 th Cir. 2007).



                                                  16
Case: 4:20-cv-00213-JAR Doc. #: 17 Filed: 10/21/20 Page: 17 of 31 PageID #: 198




However, when "a policy is constitutional on its face, but it is asserted that a municipality should

have done more to prevent constitutional violations by its employees, a plaintiff must establish the

existence of a 'policy' by demonstrating that the inadequacies were a product of deliberate or

conscious choice by the policymakers." Id. at 390. "A policy may be either a policy statement,

ordinance, regulation, or decision officially adopted and promulgated by the municipality's

governing body." Angarita v. St. Louis Cty., 981 F.2d 1537, 1546 (8 th Cir. 1992).

         Second, plaintiff can establish a claim of liability based on an unconstitutional "custom."

In order to do so, plaintiff must demonstrate:

                1) The existence of a continuing, widespread, persistent pattern of
                   unconstitutional misconduct by the governmental entity' s
                   employees;

                2) Deliberate indifference to or tacit authorization of such conduct
                   by the governmental entity's policymaking officials after notice
                   to the officials of that misconduct; and

                3) That plaintiff was injured by acts pursuant to the governmental
                   entity's custom, i.e., that the custom was a moving force behind
                   the constitutional violation.

Johnson v. Douglas Cty. Med. Dep 't, 725 F.3d 825, 828 (8 th Cir. 2013).

         Finally, plaintiff can assert a municipal liability claim by establishing a deliberately

indifferent failure to train or supervise. To do so, plaintiff must allege a "pattern of similar

constitutional violations by untrained employees." SM v. Lincoln Cty. , 874 F.3d 581 , 585 (8 th Cir.

2017).

         Plaintiff does not need to specifically plead the existence of an unconstitutional policy or

custom. Crumpley-Patterson v. Trinity Lutheran Hosp. , 388 F.3d 588, 591 (8 th Cir. 2004).

However, at a minimum, the complaint must allege facts supporting the proposition that an




                                                  17
Case: 4:20-cv-00213-JAR Doc. #: 17 Filed: 10/21/20 Page: 18 of 31 PageID #: 199




unconstitutional policy or custom exists. Doe ex rel. Doe v. Sch. Dist. of City of Norfolk, 340 F.3d

605 , 614 (8 th Cir. 2003).

        Here, plaintiffs allegations do not support the proposition that her rights were violated due

to an unconstitutional policy, custom, or failure to train on the part of either St. Louis County or

Bellefontaine Neighbors. First, plaintiff has not established that either St. Louis County or

Bellefontaine Neighbors had an unconstitutional policy, as her facts do not point to any "policy

statement, ordinance, regulation, or decision officially adopted and promulgated by .. . [either]

municipality ' s governing body." In other words, plaintiff has not shown that what allegedly

happened to her on September 9, 2019 was the result of deliberate choices made by municipal

officials.

        Second, plaintiff has not demonstrated that her rights were violated due to an

unconstitutional custom. That is, she has not demonstrated the existence of a "continuing,

widespread, persistent pattern of unconstitutional misconduct" by St. Louis County or

Bellefontaine Neighbors employees, much less that policymaking officials were deliberately

indifferent to or tacitly authorized such misconduct. To the contrary, plaintiffs allegations regard

things that purportedly happened to her alone, on a single day, and do not indicate any sort of

pattern whatsoever.

        Finally, for the same reasons, plaintiff has fail ed to establish that St. Louis County or

Bellefontaine Neighbors violated her constitutional rights due to a failure to train or supervise its

employees. Specifically, she has not alleged a "pattern of similar constitutional violations by

untrained employees." Rather than a pattern, her facts center on a single incident occurring on a

single day.




                                                 18
Case: 4:20-cv-00213-JAR Doc. #: 17 Filed: 10/21/20 Page: 19 of 31 PageID #: 200




       Based on some of plaintiff's statements regarding St. Louis County and Bellefontaine

Neighbors, it appears that plaintiff is attempting to premise liability solely on the fact that these

governing bodies employed the individual defendants. Under 42 U.S.C. § 1983, however, a

governmental entity cannot be held liable solely because it employs a tortfeasor. See A.H v. City

of St. Louis, Mo., 891 F.3d 721 , 728 (8 th Cir. 2018) ("In an action under § 1983, a

municipality ...cannot be liable on a respondeat superior theory").

       Plaintiff has failed to state a municipal liability claim against either St. Louis County or

Bellefontaine Neighbors because she has not presented facts demonstrating that the alleged

violation of her constitutional rights was due to an unconstitutional policy, custom, or failure to

train. Therefore, the claims against both St. Louis County and Bellefontaine Neighbors must be

dismissed. See Ulrich v. Pope Cty., 715 F.3d 1054, 1061 (8th Cir. 2013) (affirming district court' s

dismissal of Monell claim where plaintiff "alleged no facts in his complaint that would demonstrate

the existence of a policy or custom" that caused the alleged deprivation of plaintiff's rights).

   B. Claims Against the Bellefontaine Neighbors Police Department and the St. Louis
      County Sheriff's Office

       Plaintiff has named both the Bellefontaine Neighbors Police Department and the St. Louis

County Sheriff's Office as defendants. Both claims fail , however, because neither is a juridical

entity, suable as such. See Ketchum v. City of West Memphis, Ark. , 974 F.2d 81 , 82 (8 th Cir. 1992)

(stating that West Memphis Police Department and West Memphis Paramedic Services were

"simply departments or subdivisions of the City government," and not suable entities); Owens v.

Scott Cty. Jail, 328 F.3d 1026, 1027 (8 th Cir. 2003) (stating that "county jails are not legal entities

amenable to suit"); and De La Garza v. Kandiyohi Cty. Jail, 18 Fed. Appx. 436, 437 (8 th Cir. 2001)

(affirming district court dismissal of county jail and sheriff's department as parties because they

are not suable entities). Even if the City of Bellefontaine Neighbors and St. Louis County were


                                                   19
Case: 4:20-cv-00213-JAR Doc. #: 17 Filed: 10/21/20 Page: 20 of 31 PageID #: 201




substituted as proper party defendants, plaintiff has failed to state municipal liability claims against

them, as discussed above. Therefore, plaintiffs claims against the Bellefontaine Neighbors Police

Department and the St. Louis County Sheriffs Office must be dismissed.

   C. Claims Against Feldt, Jeffers, Lalumanier, Rea, Rayford, Neff, Spieler, Buckles,
      Laumeier, Dispatch Unit Number 6D13, Clark, and Lakebrink

       As discussed above, the Court has construed plaintiffs amended complaint as arising under

42 U.S.C. § 1983. A plaintiff can bring a§ 1983 claim against a public official acting in his or her

official capacity, his or her individual capacity, or both. Baker v. Chisom , 501 F.3d 920, 923 (8 th

Cir. 2007). However, if a plaintiffs complaint is silent about the capacity in which the defendant

is being sued, the complaint is interpreted as including only official capacity claims. Id. See also ·

Johnson v. Outboard Marine Corp., 172 F.3d 531 , 535 (8 th Cir. 1999) (" [I]n order to sue a public

official in his or her individual capacity, a plaintiff must expressly and unambiguously state so in

the pleadings, otherwise, it will be assumed that the defendant is sued only in his or her official

capacity"); Artis v. Francis Howell North Band Booster Ass 'n, Inc., 161 F.3d 1178, 1182 (8 th Cir.

1998) ("If the complaint does not specifically name the defendant in his individual capacity, it is

presumed he is sued only in his official capacity"); and Egerdahl v. Hibbing Cmty. Coll., 72 F .3d

615, 619 (8 th Cir. 1995) ("If a plaintiffs complaint is silent about the capacity in which she is suing

the defendant, we interpret the complaint as including only official-capacity claims").

       With regard to the twelve individual defendants listed in the action, plaintiff has failed to

indicate the capacity in which they are sued. Accordingly, as discussed above, the Court must

assume these defendants are sued in their official capacities only.

       In an official capacity claim against an individual, the claim is actually "against the

governmental entity itself." See White v. Jackson , 865 F.3d 1064, 1075 (8 th Cir. 2017). Thus, a

"suit against a public employee in his or her official capacity is merely a suit against the public


                                                  20
Case: 4:20-cv-00213-JAR Doc. #: 17 Filed: 10/21/20 Page: 21 of 31 PageID #: 202




employer." Johnson , 172 F.3d at 535. See also Brewington v. Keener, 902 F.3d 796, 800 (8 th Cir.

2018) (explaining that official capacity suit against sheriff and his deputy "must be treated as a

suit against the County"); Kelly, 813 F.3d at 1075 (stating that a "plaintiff who sues public

employees in their official, rather than individual, capacities sues only the public employer"); and

Elder-Keep v. Aksamit, 460 F.3d 979, 986 (8 th Cir. 2006) (stating that a "suit against a public

official in his official capacity is actually a suit against the entity for which the official is an agent").

        Here, the twelve individual defendants are employed by either St. Louis County or

Bellefontaine Neighbors. As explained above, the official capacity claims against these defendants

are actually claims against the governmental entities that employ them. However, as previously

discussed, plaintiff has failed to state a municipal liability claim against either St. Louis County or

Bellefontaine Neighbors. Therefore, the official capacity claims against Feldt, Jeffers, Lalumanier,

Rea, Rayford, Neff, Spieler, Buckles, Dispatch Number 6D13 , Clark, and Lakebrink, which are

the only claims against them, must be dismissed.

    D. Individual Capacity Claims

        As discussed above, plaintiff has not indicated the capacity in which she is suing the

individual defendants. Therefore, the Court must assume that she has sued defendants Feldt,

Jeffers, Lalumanier, Rea, Rayford, Neff, Spieler, Buckles, Dispatch Number 6D13, Clark, and

Lakebrink in their official capacities only. Such official capacity claims are treated as claims

against the respective governmental employers of each defendant. Because plaintiff has not

adequately stated municipal liability claims against either St. Louis County or Bellefontaine

Neighbors, the official capacity claims against these defendants must be dismissed. Nevertheless,

even if the Court were to assume that plaintiff had sued defendants Feldt, Jeffers, Lalumanier, Rea,




                                                     21
Case: 4:20-cv-00213-JAR Doc. #: 17 Filed: 10/21/20 Page: 22 of 31 PageID #: 203




Rayford, Neff, Spieler, Buckles, Dispatch Number 6Dl3 , Clark, and Lakebrink in their individual

capacities, she has still not stated a claim against them.

               i.      Deputy Feldt

       Plaintiff accuses Deputy Feldt of making what she refers to as a "false, [fictitious] ,

fraudulent police report," and of working in concert with other defendants to cause her harm. There

is no indication as to what made Deputy Feldt's report false, fictitious, or fraudulent, and there is

absolutely no support for plaintiff's contention that Deputy Feldt acted in concert with anyone to

harm her. Rather than provide any factual support for her assertions, plaintiff relies on conclusory

declarations, expecting the Court to assume that her conclusions are true. The Court, however, is

"not bound to accept as true a legal conclusion couched as a factual allegation. Torti v. Hoag, 868

F.3d 666, 671 (8 th Cir. 2017). Moreover, plaintiff's "factual allegations must be enough to raise a

right to relief above the speculative level." Here, plaintiff's conclusory allegations against Deputy

Feldt do not raise her right to relief above the level of speculation. Therefore, even if Deputy Feldt

had been sued in his individual capacity, the claim against him would be subject to dismissal.

               n.      Jeffers

       The sole allegation against "Policy Enforcer Jeffers" is that Jeffers removed a high-point

rifle from plaintiff's home without her "permission or consent." "To state a claim under section

1983, a plaintiff must allege the violation of a right secured by the Constitution and laws of the

United States." Wong v. Minnesota Dep 't of Human Servs., 820 F.3d 922, 934 (8 th Cir. 2016).

Specifically, "a plaintiff must allege sufficient facts to show ( 1) that the defendant( s) acted under

color of state law, and (2) that the alleged wrongful conduct deprived the plaintiff of a

constitutionally protected federal right. " Zutz v. Nelson, 601 F.3d 842, 848 (8 th Cir. 2010). A

plaintiff bringing a § 1983 action must include in his complaint "either direct or inferential



                                                  22
Case: 4:20-cv-00213-JAR Doc. #: 17 Filed: 10/21/20 Page: 23 of 31 PageID #: 204




allegations respecting all the material elements necessary to sustain a recovery under some viable

legal theory. " Brooks v. Roy, 776 F.3d 957, 960 (8 th Cir. 2015).

       Here, plaintiffs statement that Jeffers took a rifle from her home, without more, fails to

demonstrate the violation of one of plaintiffs constitutional rights. Therefore, even if Jeffers had

been sued in an individual capacity, the claim against him would be subject to dismissal.

               iii.    Lalumanier and Rea

       Plaintiff states that both Lalumanier and Rea trespassed on her property. Furthermore, she

suggests that both Lalumanier and Rea were acting as part of a conspiracy to harm her. With regard

to the trespassing allegation, plaintiff provides no indication that Lalumanier and Rea violated her

constitutional rights, which is required to support a 42 U.S.C. § 1983 claim. See Zutz, 601 F.3d at

848 (stating that a plaintiff in a § 1983 claim must show that defendant' s "wrongful conduct

deprived the plaintiff of a constitutionally protected federal right"). Moreover, the contention that

Lalumanier and Rea acted as part of a conspiracy or in concert with each other is an unsupported

conclusion, not entitled to the presumption of truth. See Torti, 868 F.3d at 671 ("Courts are not

bound to accept as true a legal conclusion couched as a factual allegation, and factual allegations

must be enough to raise a right to relief above the speculative level"). Therefore, even if

Lalurnanier and Ray had been sued in their individual capacities, the claims against them would

be subject to dismissal.

               iv.     Rayford and Neff

       Plaintiff alleges that Rayford twisted her handcuffs, causing her pain, and also used the

handcuffs to help carry her to the patrol car. Similarly, plaintiff states that Neff, while apparently

handcuffing her, pushed her left arm up, which forced plaintiff forward, causing her breasts to be

exposed. She also asserts that Neff, along with Rayford and another "policy enforcer," carried her



                                                  23
Case: 4:20-cv-00213-JAR Doc. #: 17 Filed: 10/21/20 Page: 24 of 31 PageID #: 205




to the patrol car. In short, plaintiff is alleging that Rayford and Neff used excessive force against

her.

       "The Fourth Amendment protects citizens from being seized through excessive force by

law enforcement officers." Thompson v. City ofMonticello, Ark. , 894 F.3d 993 , 998 (8 th Cir. 2018).

See also Andrews v. Fuoss, 417 F.3d 813 , 818 (8 th Cir. 2005) ("The right to be free from excessive

force is included under the Fourth Amendment' s prohibition against unreasonable seizures of the

person"); and Wilson v. Spain, 209 F.3d 713 , 715 (8 th Cir. 2000) ("The Fourth Amendment's

prohibition against unreasonable seizures of the person applies to excessive-force claims that arise

in the context of an arrest or investigatory stop of a free citizen"). The violation of this right is

sufficient to support an action under§ 1983. Crumley v. City of St. Paul, Minn. , 324 F.3d 1003,

1007 (8 th Cir. 2003).

       Whether force is excessive under the Fourth Amendment requires a determination of

whether or not law enforcement officers' actions are "objectively reasonable in light of the facts

and circumstances confronting them, without regard to their underlying intent or motivation."

Ellison v. Lesher, 796 F.3d 910,916 (8 th Cir. 2015). Factors that are relevant to the reasonableness

of an officer's conduct include "the severity of the crime at issue, whether the suspect poses an

immediate threat to the safety of the officers or others, and whether he is actively resisting arrest

or attempting to evade arrest by flight." Burnikel v. Fong, 886 F.3d 706, 710 (8 th Cir. 2018).

"However, not every push or shove, even if it may later seem unnecessary in the peace of a judge' s

chambers, violates the Fourth Amendment." Robinson v. Hawkins , 937 F.3d 1128, 1135-36 (8 th

Cir. 2019). To that end, law enforcement officers undoubtedly have a right to use some degree of

physical force, or threat of physical force, to effect a lawful seizure. Chambers v. Pennycook, 64 l

F.3d 898, 907 (8 th Cir. 2011). "A de minimis use of force is insufficient to support a claim, and it



                                                 24
Case: 4:20-cv-00213-JAR Doc. #: 17 Filed: 10/21/20 Page: 25 of 31 PageID #: 206




may well be that most plaintiffs showing only de minimis injury can show only a corresponding

de minims use of force. " Robinson, 93 7 F .3d at 1136.

       In this case, plaintiffs allegations do not support an excessive force claim under the Fourth

Amendment. To begin, plaintiffs claim of force revolves around her being handcuffed by law

enforcement. Specifically, she states that she experienced pain when Rayford twisted her

handcuffs. Handcuffing, however, almost by definition, requires the use of force, and plaintiff has

not established that this particular use of force was excessive. See Chambers, 641 F.3d at 907

(citations omitted) ("Handcuffing inevitably involves some use of force, and it almost inevitably

will result in some irritation, minor injury, or discomfort where the handcuffs are applied. To prove

that the force applied was excessive in that context, therefore, a plaintiff must demonstrate

something more").

       More importantly, plaintiff has not demonstrated that being placed in handcuffs or being

carried to a patrol car was unreasonable under the circumstances. As noted above, the

determination as to whether force was excessive turns on reasonableness. Relevant factors include

whether the suspect poses an immediate threat to the safety of the officers or others, and whether

she is actively resisting arrest. Plaintiff does not provide any facts indicating that she was

cooperating with officers or complying with orders. Likewise, she presents no facts showing that

Rayford and Neff were acting without cause. She further acknowledges having a handgun on her

person, and another firearm in her house.

       There is nothing in the amended complaint from which the Court can infer that plaintiff

was being compliant with officers. Indeed, the substance of her amended complaint suggests

otherwise, as plaintiff repeatedly states that law enforcement came to her house based on a "false"

report in order to carry out a court order she believed to be invalid. Without any indication as to



                                                 25
Case: 4:20-cv-00213-JAR Doc. #: 17 Filed: 10/21/20 Page: 26 of 31 PageID #: 207




plaintiffs actions in relation to the law enforcement officers, plaintiff has not established that the

force used against her was unreasonable and thereby excessive. Therefore, even if Rayford and

Neff had been sued in their individual capacities, the claims against them would be subject to

dismissal.

               v.      Spieler

       Plaintiff states that Spieler trespassed on her property and approved a false police report.

With regard to the trespassing allegation, plaintiff has not demonstrated that Spieler violated one

of her federal rights. See Beeks v. Hundley, 34 F.3d 658, 661 (8 th Cir. 1994) (stating that "the

central purpose of§ 1983 is to provide compensatory relief to those deprived of their federal rights

by state actors"). As to the accusation that Spieler approved a false police report, plaintiff provides

no factual support for this conclusion, or any other indication as to why she believes the report to

be false. This vague style of pleading does not suffice to state a claim. See Neubauer v. FedEx

Corp., 849 F.3d 400, 404 (8 th Cir. 2017) ("A pleading that offers labels and conclusions or a

formulaic recitation of the elements of a cause of action will not do .. . Nor does a complaint suffice

if it tenders naked assertions devoid of further factual enhancement"). Therefore, even if Spieler

had been sued in his individual capacity, the claim against him would be subject to dismissal.

               v1.     Sheriff Buckles

       Plaintiff asserts that Sheriff Buckles knew he did not receive a lawful ejectment order from

Judge Heggie, failed to supervise his employees, and acted as a part of a conspiracy to remove

plaintiff from her home on September 9, 2019.

       In order to state a claim, a plaintiff must demonstrate a plausible claim for relief, which is

more than a "mere possibility of misconduct." Ashcroft, 556 U.S. at 679. That is, the complaint

must contain enough factual allegations to raise a right to relief above the speculative level. Bell



                                                  26
Case: 4:20-cv-00213-JAR Doc. #: 17 Filed: 10/21/20 Page: 27 of 31 PageID #: 208




Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). See also Torti, 868 F.3d at 671 ("Courts are

not bound to accept as true a legal conclusion couched as a factual allegation, and factual

allegations must be enough to raise a right to relief above the speculative level"). "While the court

must accept allegations of fact as true ... the court is free to ignore legal conclusions, unsupported

conclusions, unwarranted inferences and sweeping legal conclusions cast in the form of factual

allegations." Wiles v. Capitol Indem. Corp., 280 F.3d 868, 870 (8 th Cir. 2002). Moreover, " [t]he

essential function of a complaint under the Federal Rules of Civil Procedure is to give the opposing

party fair notice of the nature and basis or grounds for a claim, and a general indication of the type

of litigation involved." Topchian v. JPMorgan Chase Bank, NA. , 760 F.3d 843, 848 (8 th Cir.

2014).

         Here, plaintiff's amended complaint does not contain sufficient factual allegations against

Sheriff Buckles to raise a right to relief above the speculative level. Instead, plaintiff either relies

on unsupported conclusions, such as her contention that Judge Heggie's ejectment order was

unlawful, or on the recitation of causes of action, such as her assertions that Sheriff Buckles failed

to supervise his employees and engaged in a conspiracy. The Court is free to ignore such pleadings.

Moreover, nowhere in the "Statement of Claim" is there any explanation as to what Sheriff Buckles

actually did or did not do to violate plaintiff's rights. Therefore, even if Sheriff Buckles had been

sued in his individual capacity, the claim against him would be subject to dismissal.

                vii.    Laumeier

         Plaintiff states that Laumeier acted in concert with other defendants to approve a "false"

police report to "aid [Judge] Robert M. Heggie" in evicting plaintiff, and further acted in concert

with other defendants to approve a "false" incident report on September 13, 2019. As with the

allegations against other of the defendants, plaintiff's assertions regarding Laumeier consist of



                                                  27
 Case: 4:20-cv-00213-JAR Doc. #: 17 Filed: 10/21/20 Page: 28 of 31 PageID #: 209




nothing more than her labels and conclusions regarding events, without any factual enhancement

to actually establish what took place. This is not adequate to state a claim. See Hamilton v. Palm,

621 F.3d 816, 817-18 (8 th Cir. 2010) (explaining that to state a cause of action, " [a] pleading that

merely pleads labels and conclusions, or a formulaic recitation of the elements of a cause of action,

or naked assertions devoid of factual enhancement will not suffice"). As such, even if Laumeier

had been sued in his individual capacity, the claim against him would be subject to dismissal.

               viii.    Dispatch Unit Number 6D13

       Plaintiff asserts that a law enforcement officer identified only as Dispatch Unit Number

6D13 knowingly participated in a conspiracy against her by "forwarding a false, [fictitious],

fraudulent police report from" Deputy Feldt. She does not offer any further factual support for the

conclusions that she has drawn. This fails to state a claim. See Johnson v. Precythe , 901 F.3d 973 ,

977 (8 th Cir. 2018) ("A pleading must offer more than labels and conclusions or a formulaic

recitation of the elements of a cause of action to state a plausible claim for relief'). Therefore, even

if Dispatch Unit Number 6D13 had been named in an individual capacity, the claim would be

subject to dismissal.

                ix.     Prosecutor Clark

        Plaintiff states that Prosecutor Clark acted in concert with other defendants in agreeing to

prosecute her. Prosecutors are immune from § 1983 liability so long as the actions complained of

appear to be within the scope of prosecutorial duti.es. Price v. Moody, 677 F.2d 676, 677 (8 th Cir.

1982). See also Keating v. Martin , 63 8 F .2d 1121 , 1122 (8 th Cir. 1980). The immunity enjoyed by

prosecutors from § 1983 actions can be either absolute or qualified. Brodnicki v. City of Omaha,

75 F.3d 1261 , 1266 (8 th Cir. 1996). A prosecutor is entitled to absolute immunity if he or she is

acting as an advocate for the State in a criminal prosecution. Id. On the other hand, a prosecutor is



                                                  28
 Case: 4:20-cv-00213-JAR Doc. #: 17 Filed: 10/21/20 Page: 29 of 31 PageID #: 210




entitled to only qualified immunity when he or she pursues actions in an "investigatory" or

"administrative" capacity. Id.

       "Absolute immunity protects prosecutors against claims arising from their initiation of a

prosecution and presenting a criminal case insofar as that conduct is intimately associated with the

judicial phase of the criminal process." Sample v. City of Woodbury, 836 F.3d 913,916 (8 th Cir.

2016). For instance, " [t]he acts of preparing, signing, and filing a criminal complaint constitute

prosecutorial functions, as they are advocacy on behalf of the government." Schenk v. Chavis, 461

F.3d 1043, 1046 (8 th Cir. 2006).

       Prosecutorial immunity depends on the functional nature of the prosecutor's activities;

therefore, immunity is not defeated by "allegations of improper motive in the performance of

prosecutorial functions." Sample, 836 F.3d at 916. Absolute immunity still applies even when there

are allegations of malice, vindictiveness, or self-interest. Reasonover v. City ofSt. Louis, Mo., 447

F.3d 569, 580 (8 th Cir. 2006). Absolute immunity also "covers actions taken to initiate a

prosecution, even if those actions are patently improper." Saterdalen v. Spencer, 725 F.3d 838,

842 (8 th Cir. 2013). See also Woodworth v. Hulshof, 891 F.3d 1083, 1089 (8 th Cir. 2018)

(explaining "that a prosecutor is immune from suit even if he knowingly presented false,

misleading, or perjured testimony or withheld or suppressed exculpatory evidence").

       Here, any decision made by Prosecutor Clark with regard to the filing of criminal charges

against plaintiff is protected by absolute immunity. This immunity is not defeated by allegations

of malice or vindictiveness, or by claims that the actions are patently improper.

       Even if Prosecutor Clark were not immune, plaintiff's claims against him fail because they

are entirely conclusory, relying on unsupported labels and statements to the effect that Clark acted

as part of a conspiracy or used government equipment to create a "false incident report. " While



                                                 29
 Case: 4:20-cv-00213-JAR Doc. #: 17 Filed: 10/21/20 Page: 30 of 31 PageID #: 211




the Court is required to accept factual allegations as true, it is "free to ignore legal conclusions,

unsupported conclusions, unwarranted inferences and sweeping legal conclusions cast in the form

of factual allegations." See Wiles, 280 F.3d at 870. Therefore, even if Prosecutor Clark had been

sued in an individual capacity, the claim against him would be subject to dismissal.

               x.      Lake brink

       Plaintiff alleges that following the incident on September 9, 2019, Lakebrink confronted

her outside of the Grand Slam Storage Facility and told her that "Now you going to the big boys

jail." To the extent that plaintiff appears to be accusing Lakebrink of issuing a threat, the claim

must fail. "Generally, mere verbal threats made by a state-actor do not constitute a § 1983 claim."

Hopson v. Fredericksen, 961 F.2d 1374, 1378 (8 th Cir. 1992). See also McDowell v, Jones , 990

F.2d 433 , 434 (8th Cir. 1993) ("Verbal threats and name calling usually are not actionable under§

1983"). In other words, fear or emotional injury resulting "solely from verbal harassment or idle

threats is generally not sufficient to constitute an invasion of an identified liberty interest." King

v. Olmsted Cty., 117 F.3d 1065, 1067 (8 th Cir. 1997). Therefore, even if Lakebrink had been sued

in an individual capacity, the claim against him would be subject to dismissal.

   E. Summary Dismissal

       Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forrna

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted. In

this case, the Court has construed plaintiffs amended complaint as being brought pursuant to 42

U.S .C. § 1983. However, plaintiff has failed to state a § 1983 claim. In particular, her municipal

liability claims against St. Louis County and Bellefontaine Neighbors fail because she has not

demonstrated that her rights were violated by an unconstitutional policy, custom, or failure to train

on the part of either governing body. Likewise, her claims against the Bellefontaine Neighbors



                                                 30
 Case: 4:20-cv-00213-JAR Doc. #: 17 Filed: 10/21/20 Page: 31 of 31 PageID #: 212




Police Department and St. Louis County Sheriffs Office fail because neither is a suable entity.

With regard to the individual defendants, plaintiff has not stated the capacity in which they are

sued. Thus, the claims against them must be treated as official capacity claims only. Such official

capacity claims are actually against the governmental entities employing the defendants. As

previously noted, though, plaintiff has not adequately pleaded the liability of either St. Louis

County or Bellefontaine Neighbors. Finally, even if the Court assumed that plaintiff was suing

these defendants in their individual capacities, she has still failed to state a claim upon which relief

can be granted. Therefore, the amended complaint must be dismissed without prejudice.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion for leave to proceed in forma pauperis

(Docket No. 14) is GRANTED.

       IT IS FURTHER ORDERED that this action is DISMISSED without prejudice for

failure to state a claim upon which relief can be granted. See 28 U.S.C. § 1915(e)(2)(B). A separate

order of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.

        Dated this 21 st day of October, 2020.


                                                             .ROSS
                                                            D STATES DISTRICT JUDGE




                                                  31
